 

Exhibit 10.1

RETENTION AWARD AGREEMENT

THIS RETENTION AWARD AGREEMENT (this “Agreement”) is effective as of
February 26, 2016 (the “Effective Date”), by and between Foresight Energy LP, a
Delaware limited partnership (the “Company”), and Rashda M. Buttar, an employee
of Foresight Energy Services LLC (“Employee”).

RECITALS

A.The Company has determined that (i) Employee’s performance of her duties has
been and continues to be exceptional and highly valuable to the Company and
(ii) Employee’s continuation of her duties is critically important to the
Company’s ability to manage successfully its business and all activities and
endeavors necessary therefor and ancillary thereto, particularly in light of the
challenging business environment facing the Company.

B.The Company desires to recognize Employee’s past services and to assure itself
of Employee’s continued services for an extended period of time by paying
Employee a cash award in the amount of $1,000,000.00 (the “Award”) that is
subject to repayment by Employee on a pro rata basis if Employee’s employment
with the Company is terminated under certain circumstances prior to the
expiration of the Retention Period (as defined herein), as provided for in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and Employee agree as follows:

1.Definitions.  For purposes of this Agreement:

(a)“Affiliate” shall mean a person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the person specified.

(b)“Cause” shall mean:

(i)Employee’s willful failure to perform Employee’s duties (other than any such
failure resulting from incapacity due to physical or mental illness);

(ii)Employee’s continuous willful failure to comply with any valid and legal
directive of the individual to whom Employee reports or the Board of Directors
of Foresight Energy GP LLC, the Company’s general partner (the “Board”) or a
committee of the Board;

(iii)Employee’s willful engagement in dishonesty, illegal conduct, or gross
misconduct that is, in each case, materially injurious to the Company or its
Affiliates;

1

 

--------------------------------------------------------------------------------

 

(iv)Employee’s embezzlement, misappropriation, or fraud, whether or not related
to Employee’s employment with the Company; 

(v)Employee’s conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude, if such felony or other crime (A) is
work-related, (B) materially impairs Employee’s ability to perform services for
the Company or (C) in the reasonable judgment of the Company, has resulted or
will result in material reputational or financial harm to the Company or its
Affiliates; or

(vi)Employee’s material breach of any obligation under this Agreement, if such
breach causes material reputational or financial harm to the Company.

For purposes of this Agreement, no act or failure to act on the part of Employee
shall be considered “willful” unless it is done, or omitted to be done, by
Employee in bad faith or without reasonable belief that Employee’s action or
omission was in the best interests of the Company.  Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by Employee in good faith and in the best interests
of the Company.

Furthermore, a termination of Employee’s employment shall not be deemed for
Cause unless and until the Company delivers to Employee a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
(after reasonable written notice is provided to Employee and Employee is given
an opportunity, together with counsel, to be heard before the Board), finding
that Employee has engaged in the conduct described in any of clauses (i)-(vi)
above.  Except for an action or breach described in clause (iv) or (v) above, or
any other failure, breach, or refusal that, by its nature, cannot reasonably be
expected to be cured, Employee shall have ten (10) business days from the
delivery of written notice by the Company within which to cure any acts or
omissions constituting Cause, and the determination of whether such attempted
cure is sufficient shall be in the Company’s sole discretion; provided however,
that if the Company reasonably expects irreparable injury or material
reputational or financial harm from a delay of ten (10) business days, the
Company may give Employee notice of such shorter period within which to cure as
is deemed reasonable by the Board under the circumstances, which may include the
termination of Employee’s employment without notice and with immediate
effect.  The Company may place Employee on paid leave for up to thirty (30) days
while it is determining whether there is a basis to terminate Employee’s
employment for Cause.  The placement of Employee on paid leave for up to thirty
(30) days in such circumstances shall not constitute Good Reason.

(c)“Code” shall mean the Internal Revenue Code of 1986, as amended.

2

 

--------------------------------------------------------------------------------

 

(d)“Disability” shall mean Employee is entitled to receive long-term disability
benefits under the Company’s long-term disability plan, or if there is no such
plan, Employee’s inability, due to physical or mental incapacity, to
substantially perform Employee’s duties and responsibilities for one hundred
eighty (180) days out of any three hundred sixty-five (365) day period or one
hundred twenty (120) consecutive days; provided however, in the event that the
Company temporarily replaces Employee, or transfers Employee’s duties or
responsibilities to another individual on account of Employee’s inability to
perform such duties due to a mental or physical incapacity that is, or is
reasonably expected to become, a Disability, then Employee’s employment shall
not be deemed terminated by the Company, and Employee shall not be able to
resign for Good Reason as a result thereof.  Any question as to the existence of
Employee’s Disability as to which Employee and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually reasonably
acceptable to Employee and the Company.  If Employee and the Company cannot
agree as to a qualified independent physician within fifteen (15) days, each
shall appoint such a physician and those two physicians, within fifteen (15)
days, shall select a third, who, within thirty (30) days, shall make such
determination in writing. The determination of Disability made in writing to the
Company and Employee shall be final and conclusive for all purposes of this
Agreement. 

(e)“Good Reason” shall mean the occurrence of any of the following during the
Retention Period, in each case without Employee’s written consent:

(i)a reduction in Employee’s base salary;

(ii)a relocation of Employee’s principal place of employment by more than 50
miles;

(iii)any material breach by the Company of any material provision of this
Agreement or any material provision of any other agreement between Employee and
the Company;

(iv)the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law; or

(v)a material, adverse change in Employee’s title, authority, duties, or
responsibilities (other than temporarily while Employee is physically or
mentally incapacitated) as of the date of this Agreement.

3

 

--------------------------------------------------------------------------------

 

For purposes of this Agreement, Employee’s termination of Employee’s employment
shall not be deemed for Good Reason unless Employee has provided written notice
to the Company (a “Notice”) of the existence of the circumstances providing
grounds for termination for Good Reason within ninety (90) days of the later of
(i) the initial existence of such circumstances and (ii) Employee’s actual
knowledge of the existence of such circumstances, and the Company has had at
least thirty (30) days from the date on which such notice is provided to cure
such circumstances.  If Employee does not (i) provide a Notice of the existence
of the circumstances providing grounds for termination for Good Reason within
ninety (90) days of the later of (A) the initial existence of such circumstances
or (B) Employee’s actual knowledge of the existence of such circumstances, or
(ii) terminate employment for Good Reason within sixty (60) days following
Employee’s delivery of a Notice to the Company (where the Company has not cured
the circumstances providing such grounds for termination for Good Reason within
thirty (30) days of the date of Employee’s delivery of such Notice), then
Employee will be deemed to have waived Employee’s right to terminate for Good
Reason with respect to such grounds.

(f)“Retention Period” shall commence on the Effective Date and terminate on June
4, 2017.

(g)“Termination Date” shall mean the date on which Employee’s employment by the
Company is terminated.

2.Duties.  Except as specifically provided in Section 3(b) below, in order to
retain the Award, Employee agrees that, during the Retention Period, Employee
shall perform fully the terms of this Agreement and Employee’s duties for the
Company.

3.Award; Termination of Employment.

(a)Award.  On the Effective Date, the Company shall pay Employee, in cash in a
single lump sum, an amount equal to the Award, less all applicable withholdings
and deductions required by law.  

4

 

--------------------------------------------------------------------------------

 

(b)Repayment of Award upon Termination.  In the event that Employee’s employment
is terminated prior to the end of the Retention Period due to (x) a termination
by the Company for Cause or (y) any termination by Employee other than for Good
Reason, Employee must repay to the Company within sixty (60) days of the
Termination Date a portion of the Award equal to the product obtained by
multiplying $1,000,000.00 by a fraction, the numerator of which is the number of
days remaining until June 4, 2017, commencing with the first day subsequent to
the Effective Date on which the Employee’s employment is so terminated, and the
denominator of which is the actual number of calendar days during the period
commencing on the Effective Date and terminating on June 4, 2017.  In the event
that Employee’s employment by the Company is terminated prior to the end of the
Retention Period due to (i) Employee’s death, (ii) Employee’s Disability,
(iii) a termination by the Company without Cause, or (iv) a termination by
Employee for Good Reason, Employee shall not be obligated to repay to the
Company any amount of the Award.  For the avoidance of doubt, Employee’s
retirement from the Company without Good Reason shall constitute a termination
by Employee other than for Good Reason for purposes of this Agreement and
require the repayment of the Award pursuant to this Section 3(b).  Except as may
be limited by Section 409A of the Code, the parties acknowledge and agree that
the Company may, subject to a judicial determination as to Employee’s obligation
to repay the Award, offset any amounts owed to the Company by Employee pursuant
to Employee’s repayment obligations under this Section 3(b) against any amounts
owed to Employee by the Company as of or following the Termination Date. 

4.Legal Fees and Expenses.  If (i) either party commences any proceeding,
action, or litigation against the other party concerning the terms of this
Agreement or the rights and duties of the parties hereto or for the breach of
this Agreement by the other party of any of the terms hereof and (ii) Employee
shall prevail in such proceeding, action, or litigation, in addition to any
other relief granted, Employee shall be entitled to recover all costs and
expenses incurred by Employee in connection with responding to and prosecuting
or defending such action and the enforcement and collection of any judgment
rendered therein, including without limitation all out-of-pocket expenses, court
costs, administrative fees, attorneys’ fees, consultant fees, expert witness
fees, personnel expenses, duplicating expenses, and other related expenses that
are associated with Employee’s enforcement of Employee’s legal rights under this
Agreement (including all such costs, fees, and expenses incurred in all appeals)
and a right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.

5

 

--------------------------------------------------------------------------------

 

5.Covenants. 

(a)Non-Solicit.  While Employee is employed by the Company and following the
termination of Employee’s employment for any reason and continuing for a period
of twelve (12) months from the Termination Date, Employee shall not, directly or
indirectly, for Employee or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation, business entity, or
otherwise, hire away any employees or independent contractors of the Company or
any Affiliate or entice any such persons to leave the employ of the Company or
any Affiliate without the prior written consent of the Company.

(b)Non-Disparagement.  While Employee is employed by the Company and at all
times following the termination of Employee’s employment for any reason,
Employee shall not, directly or indirectly, for Employee or on behalf of, or in
conjunction with, any other person, persons, company, partnership, corporation,
business entity, or otherwise, make any statements that are inflammatory,
detrimental, slanderous, or negative in any way to the interests of the Company
or any Affiliate.

(c)Confidentiality.  Employee acknowledges that, during the course of her
employment by the Company, she has and will continue to have access to the
Company’s Confidential Information.  Employee agrees not to use or disclose to
any person or entity, other than employees of Murray Energy Corporation
consistent with current practice, at any time, any Confidential Information of
Employee without first obtaining the Company’s written consent.  The term
“Confidential Information” means any information not generally known to the
public that concerns the Company’s business or proposed future business and that
gives or is intended to give the Company an advantage over its competitors who
do not have the information.

6.Successors.

(a)Assignment by Employee.  This Agreement is personal to Employee and, without
the prior written consent of the Company, shall not be assignable by Employee
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by Employee’s legal
representatives.

(b)Assignment by the Company.  This Agreement shall inure to the benefit of and
be binding upon the Company and its successors.  The Company shall require any
successor to all or substantially all of the business or assets of the Company,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent as the Company would be required to
perform if no such succession had taken place.

6

 

--------------------------------------------------------------------------------

 

7.Miscellaneous. 

(a)Impact of Award on Other Benefit Plans.  The parties hereto agree that the
Award to be paid by the Company pursuant to this Agreement (i) shall be
considered a bonus, and hence not compensation, for purposes of the Company’s
benefit plans and programs  (ii) shall not be construed as compensation or
otherwise taken into account, for purposes of determining any benefits provided
under any other compensation arrangement or benefit plan, practice or policy
maintained by the Company or any of its subsidiaries for any of its or their
respective employees.

(b)Applicable Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Missouri, applied
without reference to its principles of conflict of laws.

(c)Jurisdiction and Venue.  Each party irrevocably submits to the exclusive
jurisdiction of any state or federal court sitting in St. Louis, Missouri, for
the purposes of any suit, action, or other proceeding arising out of or relating
to this Agreement and agrees that all claims in respect of the suit, action, or
other proceeding shall be heard and determined in any such court.  Each party
agrees to commence any such suit, action, or other proceeding in any such state
or federal court sitting in St. Louis, Missouri.  Each party waives any defense
of improper venue or inconvenient forum to the maintenance of any suit, action,
or other proceeding so brought.  Each party waives its right to a jury trial
with respect to any action, or claim arising out of any dispute in connection
with this Agreement, any rights or obligations hereunder, or the performance of
such rights and obligations.

(d)Amendments.  This Agreement may not be amended or modified other than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(e)Entire Agreement.  This Agreement shall constitute the entire agreement
between the parties hereto with respect to the matters referred to herein and
shall supersede all prior or existing agreements between the parties hereto with
respect to such matters.  There are no promises, representations, inducements,
or statements between the parties other than those that are expressly contained
herein.  In the event that any provision of this Agreement is invalid or
unenforceable, the validity and enforceability of the remaining provisions
hereof shall not be affected.  Employee is entering into this Agreement of
Employee’s own free will and accord and has read this Agreement and understands
it and its legal consequences.

7

 

--------------------------------------------------------------------------------

 

(f)Notices.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as
follows: 

 

If to Employee:

To the most recent address on file at the Company

 

 

If to the Company:

Foresight Energy LP
211 North Broadway
Suite 2600
St. Louis, MO   63102
Attention: Board of Directors

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

(g)Counterparts.  This Agreement may be executed in separate counterparts,
including by facsimile and electronic delivery, each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.

(h)Section 409A Compliance.  The parties intend that all amounts payable under
this Agreement comply with Section 409A of the Code or an exemption therefrom,
including regulations and guidance thereunder, so as not to subject Employee to
the payment of any additional taxes, penalties, or interest imposed under
Section 409A with respect to amounts paid under this Agreement or any other
agreement or arrangement between the parties.  The parties agree to amend this
Agreement to the extent necessary to bring this Agreement into compliance with
Code Section 409A (or to meet an exemption therefrom) as it may be interpreted
by any regulations, guidance, or amendments to Section 409A issued or adopted
after the date of this Agreement.  Nothing in this Agreement shall be
interpreted to permit (i) accelerated payment of nonqualified deferred
compensation, as defined in Section 409A, (ii) any other payment in violation of
the requirements of Section 409A, or (iii) Employee to designate the taxable
year of any payment.  No provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Section 409A from Employee or any other individual to the Company or any
Affiliate, employee, or agent.  All taxes imposed on or associated with payments
made to Employee pursuant to this Agreement, including any liability imposed
under Section 409A (but excluding the employer portion of any payroll taxes),
shall be borne solely by Employee.

(i)Confidentiality.  Notwithstanding any disclosure by the Company of the fact
or content of this Agreement, whether in whole or in part, Employee hereby
covenants and agrees that Employee shall keep confidential this Agreement and
the terms hereof, including the eligibility for the Award and the amount
thereof, except as required by applicable law.

[Signature page follows]

 

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employee and the Company have each executed or caused the
execution of this Agreement, as applicable, as of the Effective Date.

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

 

 

 

 

 

FORESIGHT ENERGY LP

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert D. Moore

 

 

 

 

Robert D. Moore

 

 

 

 

President & CEO

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Rashda M. Buttar

 

 

 

Rashda M. Buttar

 

 

 

[Signature Page to Buttar Retention Award Agreement]